DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because Bluetooth is a registered trademark and should be followed by an ®.  This occurs at least in paragraph 2, the brief description of figure 4b (par 22), and paragraph 53.  The Applicants should review the entire specification for additional occurrences.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because the “select” limitation does not appear to be accurate.  Figure 16 shows that the first pick-up is permanently connected to the output.  Only the second pick-up includes a switch to selectively connect/disconnect it (this structure is also present in claims 4-5 and 7-9).  It does not appear possible for the control circuit to “select a power pick-up” when the first pick-up does not include any selection switch.  The language of claim 1 suggests that it would be possible to select the second pick-up and isolate the first.  This does not appear possible.  
The Applicants assistance is requested in understating how the language of claim 1 is appropriate and supported by the disclosure.  
Claims 5-7 are objected to because the comma (,) before “upon” does not appear to be correct.  The “upon” phrase defines the condition that triggers the preceding functionality.  It should not be split into its own subphrase.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “based on the out-band communication” is indefinite because it does not particularly point out or distinctly claim what communication the Applicants are claiming.  Claim 1 explicitly recites the two types of communication (in-band and out-band).  There is no antecedent basis in the claims for what is “based on” the out-band communication.  
If claim 3’s communication is supposed to be out-band, then this should be explicitly stated (without using “based on”).
Claims 4-11 are similarly rejected as they depend from, and inherent the deficiencies of, claim 3.
Regarding claim 4, the phrase “wherein a coil selection switch … is further comprised” is indefinite.  It is unclear if the Applicants are claiming the coil selection switch or not.  The words are present (suggesting the Applicants intend to claim it), but they are presented in a wherein clause using the passive voice (“is further comprised”; suggesting that the phase is descriptive of something external to the claim).  If the Applicants intend to claim the presence of a coil selection switch on a power transfer path of the second power pick-up, then this structure should be explicitly claimed (as the structure of claim 1 is presented).  The Applicants should avoid using “wherein” clauses to introduce structural limitations.
Claims 5-11 are similarly rejected as they depend from, and inherent the deficiencies of, claim 4.
Regarding claim 7, the “coil selection switch” is on a power transfer path of the second power pick-up.  The claim is indefinite because it does not particularly point out and distinctly claim how controlling the second power transfer path can result in “so that the first power pick-up unit is isolated”.   
Claim 11 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of the product and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Leem (US 2019/0027968) in view of Falkenburg (US 2019/0068003).
With respect to claim 1, Leem discloses a wireless power receiver (fig 6, 8, 13, 17-18; par 95-104, 130-134, 152-153, 168-178) comprising: 
a plurality of power pick-up units (par 103, the fig 6 structure is duplicated to create a “plurality” of power pickups; fig 8, items 821-824; par 133) receiving wireless power from a wireless power transmitter (610) having a primary coil (shown in fig 4, item 414) due to magnetic coupling with the wireless power transmitter at an operating frequency (par 97), and comprising respective rectifiers (623; one is repeated for each coil 621) configured to convert an AC signal generated due to the wireless power into a DC signal; 
a communication circuit performing in-band communication using a magnetic field used in transmission of the wireless power (par 98) and out-band communication using frequencies other than the operating frequency to enable communication with the wireless power transmitter; and 
a control circuit (626) configured to control the power pick-up unit and the communication circuit (see control arrows in fig 17), 
wherein the control circuit is configured to: 
communicate with the wireless power transmitter through the in-band communication to determine a power class of the wireless power transmitter (par 170-171, 174); and 
select a power pick-up unit for receiving the wireless power in response to the power class of the wireless power transmitter, and electrically isolate power pick-up units other than the selected power pick-up unit (par 170-171, 175-176).  
Leem discloses a wireless power receiver with a plurality of individually selectable pick-ups.  Each pickup is shown in figure 6 as including a coil and rectifier. Leem’s receiver receives in-band (NFC) communication from the transmitter regarding the size of the transfer coil.  This indicate the “power classification”. The receiver controller then selects the appropriate receiver pickup.  The others are electrically isolated.  While Leem does not expressly state that the others are electrically isolated, this is obvious in view of the disclosure.  Leem paragraph 175, for example, states that the receiver “may determine one receiver coil”.  Further, if the other (non-selected coils) were not isolated, they would receive wireless power and contribute DC power at their output.  This is not disclosed in Leem.  It would also defeat the purpose of selecting one pickup if the others remain connected to supply DC output power. 
Leem does not expressly disclose the communication circuit performing out-band communication.  Falkenburg discloses a wireless power receiver (fig 1, item 24) comprising a communication circuit (46) performing both in-band communication within an operating frequency and out-band communication using frequencies other than the operating frequency to enable communication with the wireless power transmitter (par 17).  Falkenburg discloses a receiver that communicates uses both in-band and out-of-band communication.
Leem and Falkenburg are analogous because they are from the same field of endeavor, namely wireless power receivers with wireless communication functionality.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Leem to include out-of-band communication, as taught by Falkenburg.  The motivation for doing so would have been to add a commonly known functionality.  The Examiner notes that the claim does not explicitly recite any use for the out-band communication.  Adding a known feature, that is never used within the context of the claim, is within the level of ordinary skill in the art. 
With respect to claim 2, Leem discloses the plurality of power pick-up units comprise a first power pick-up unit configured to receive power corresponding to a power class-0 (821) and a second power pick-up unit configured to receive power corresponding to a power class-1 (822).  
Leem figure 8 discloses four coils.  Any one can be PC-0 and any other one can be PC-1. 
With respect to claim 3, Falkenburg discloses the control circuit controls the communication circuit so as to communicate with the wireless power transmitter based on the out-band communication.  Falkenburg discloses the actual use of out-band communication (which would also be “based on” this communication channel).  This communication would happen at all times, including “upon selecting the second power pick-up unit” as disclosed by Leem.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leem in view of Falkenburg and Chandrakasan (US 11,108,526).  
With respect to claims 1-3, Leem and Falkenburg combine to teach the limitations of claims 1-3, as discussed above.  Leem discloses the control circuit selectively activates the one pickup that matches the power class of the transmitter.
Leem does not expressly disclose how the selection is made.  This alternative rejection relies on Chandrakasan for its explicit disclosure how a control circuit selects between a plurality of coils (fig 3; col. 11-13).
Chandrakasan discloses two coils (310, 312), each with a rectifier (332, 334) and a control circuit (rest of receiver 300) configured to select a power pick-up unit for receiving the wireless power and electrically isolate power pick-up units other than the selected power pick-up unit (col. 12, lines 1-13).  Chandrakasan discloses that the control circuit determines when the first coil is to receive power that it disconnects the auxiliary coil.  And when the first coil is not to be selected, the auxiliary coil is connected to detune the receiver (so that it is not coupled to the transmitter at all).
Leem and Chandrakasan are analogous because they are from the same field of endeavor, namely wireless power receivers with selectable pickups.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Leem’s pickup selection to use the detuning function, as taught by Chandrakasan.  The motivation for doing so would have been the substitution of equivalent functions/structures.  Directly selecting one coil (Leem) or activating a second coil to detune the first coil (effectively making it invisible to the transmitter; Chandrakasan) are equivalent methods for selecting the first coil.
With respect to claim 4, Chandrakasan discloses a rear end of a rectifier (332) of the first power pick-up unit and a rear end of a rectifier (334) of the second power pick-up unit are electrically connected to each other (at Vout in fig 3), and wherein a coil selection switch (within 334; see col. 12, lines 51-53) provided on a power transfer path of the second power pick-up unit is further comprised.  
Chandrakasan’s coil selection switch is one of the transistors of the synchronous rectifier.  This switch can be duty cycle controlled (col. 13, lines 19-21) to change how the rectifier appears (including one mode where it is an open circuit – equivalent to an open switch that deselects the second coil).
With respect to claim 5, Leem discloses the two power levels (PC0, PC1) and they result in the receiver control circuit selecting different coils.  Chandrakasan teaches that to select a coil, its auxiliary coil is controlled (deactivated to select the main coil, activated to detune the main coil).  Thus, within the combination, the (Chandrakasan) control circuit controls the coil selection switch to maintain an open state (auxiliary rectifier has its switches opened to deselect the auxiliary coil, which then activates the main coil – this is equivalent to selecting a Leem coil), upon determining that the wireless power transmitter is capable of transmitting power corresponding to PC0.  
With respect to claim 6, Falkenburg discloses the control circuit performs the out-band communication connection with the wireless power transmitter at all times.  This is interpreted as also including “upon determining that the wireless power transmitter is capable of transmitting power corresponding to PC1.”    
With respect to claim 7, Chandrakasan discloses the control circuit closes the coil selection switch (closing the transistors of 334) so that the first power pick-up unit is isolated (by activating the auxiliary coil, the main coil is detuned as “isolated” – this is equivalent to deselecting a Leem switch), upon determining that the wireless power transmitter is capable of transmitting power corresponding to PC1.  Leem would deselect the PC0 switch and control to select a different switch (for PC1).  The Leem PC0 switch is isolated by having its auxiliary coil activated (as taught by Chandrakasan).  The Leem PC1 switch is selected by having its auxiliary coil deactivated.
With respect to claims 8-9, the Chandrakasan coil selection switch is one of the transistors of the synchronous rectifier.  There are transistors are the front (claim 8) and rear end (claim 9).  
With respect to claim 10, Chandrakasan discloses the second power pick-up unit further comprises a repeater switch (a different transistor of the plurality found in the synchronous rectifier 334) provided between power lines respectively connected to both ends of a secondary coil, and wherein the control circuit closes the repeater switch so that the secondary coil of the second power pick-up unit serves as a repeater (shown by the coupling arrows between 310 and 312), upon determining that the wireless power transmitter is capable of transmitting power corresponding to PC0.  
The Chandrakasan control circuit controls the duty cycle of the rectifier (334) and its internal transistors.  Any one of these transistors is interpreted as “a repeater switch”.  As the Chandrakasan rectifier is duty cycle controlled, this repeater switch would be closed (at least once).  As shown in figure 3, Chandrakasan recognizes the mutual coupling between the two coils.  Thus, the auxiliary coil acts as a “repeater” at times to send some of its power to the main coil. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leem in view of Falkenburg, Chandrakasan and the Applicants’ Admitted Prior Art (“APA”; par 2).
Falkenburg discloses the out-band communication, but does not expressly disclose how it is performed.  APA teaches that it is known for a wireless power receiver to be Bluetooth ® earphones (par 2).  These earphones obviously include out-of-band communication that is “based on” Bluetooth ® communication.  Any communication carried by the combination’s out-of-band channel could obviously be done “based on” Bluetooth ® communication.
The combination and APA are analogous because they are from the same field of endeavor, namely out-of-band communication protocols.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to select Bluetooth® for the combination.  The motivation for doing so would have been the obvious to try rationale and the selection from a finite number of known solutions.  MPEP §2143(E).  out-of-band (and in-band) communication is ubiquitous in the art of wireless power.  There are only so many known and proven types of wireless communication protocols, selecting one (Bluetooth) is an obvious modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836